[Cite as State v. Chambers, 2019-Ohio-4819.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-18-1188

        Appellee                                   Trial Court No. CR0201801123

v.

Ronald Chambers                                    DECISION AND JUDGMENT

        Appellant                                  Decided: November 22, 2019

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                               *****

        MAYLE, P.J.

        {¶ 1} Appellant, Ronald Chambers, appeals the August 17, 2018 judgment of the

Lucas County Court of Common Pleas sentencing him to 8 years in prison. For the

following reasons, we affirm.
                                 I. Background and Facts

       {¶ 2} In January 2018, Chambers was indicted on one count of felonious assault in

violation of R.C. 2903.11(A)(1), a second-degree felony.

       {¶ 3} The trial court held a jury trial beginning on August 14, 2018. The victim,

Y.H., died before trial, so she did not testify. Instead, the state presented the testimony of

a clerk for the Toledo Police Department (“TPD”); Y.H.’s son, Z.S., who was 11 years

old at the time of the incident and 12 years old at the time of trial; a nurse practitioner

who treated Y.H.; two TPD detectives; and an analyst from the Ohio Bureau of Criminal

Investigation (“BCI”). Chambers also testified in his own behalf. The following facts

were adduced at trial.

       {¶ 4} Chambers and Y.H., who were in a relationship, and Z.S. lived together in a

duplex in Toledo. Z.S. recalled living on the first floor of the building, although other

witnesses—including Chambers—said that they lived on the second floor. Sometime

between the evening of December 6, 2017, and the morning of December 7, 2017,

Chambers and Y.H. were involved in an altercation. Although the timeline presented by

Z.S. was not entirely clear, he testified that he was woken around 9:30 p.m. on

December 6 by Chambers yelling at his mother that she should not be cheating on him

and to stop leaving the house without telling him. When the yelling stopped, Z.S. heard

“[l]oud pounding” that he assumed was “the floor banging against each other with my

mom.” He also heard moaning from his mother. When the yelling and pounding

stopped, Z.S. went to the living room and “saw everything was knocked over * * *.” He




2.
grabbed his phone to contact someone, but, as it was around 10:00 p.m., Z.S. believed

that the police station was closed and his uncle would be sleeping. Chambers saw Z.S.

with his phone and took the phone away, claiming that it needed to be charged.

       {¶ 5} Chambers apparently went back into the bedroom that he and Y.H. shared

because Z.S. next recalled Chambers walking out of the bedroom with Z.S.’s phone. At

that point, Z.S. saw Y.H. trying to crawl out of the bedroom, but Chambers “grabbed her

and dragged her back in the room.” Z.S. returned to his room. He testified both that he

did not hear anything further from Chambers or Y.H. and that the argument went on until

5:00 a.m. on December 7.

       {¶ 6} At 6:00 a.m. on December 7, Z.S. woke up for school. He said that Y.H.

was “limping and holding the walls” as she walked around the house that morning, but it

was dark, so he could not see her face.

       {¶ 7} Chambers drove Z.S. to school that day, and, on the way, Z.S. asked him

why he threatened to kill Y.H. and her father. Chambers said it was “just talk.” Z.S. also

asked about the pounding and moaning that happened the night before. Chambers

responded that Y.H. had fallen down the stairs. Z.S. did not believe Chambers.

       {¶ 8} When Y.H. picked Z.S. up from school on December 7, she was wearing a

mask (which Z.S. described as a “doctor mask”) that prevented Z.S. from seeing her face.

He said that she was talking “like a kazoo” and he had difficulty understanding what she

was saying.




3.
       {¶ 9} Z.S. also testified that he saw his mother’s bed on December 7 and it looked

like “dots of, like, somebody spilled Hawaiian Punch on the bed.” He claimed that the

dots were not there on December 6.

       {¶ 10} According to Z.S., Y.H. went to the hospital three days later and had wires

put in her mouth “[b]ecause her jawline was messed up.” He recalled her being in the

hospital for two days. He said that a photograph that the state admitted into evidence

showing Y.H. with a large bruise on the left side of her face accurately depicted his

mother as she looked after December 6, 2017.

       {¶ 11} Y.H. and Z.S. continued to live at the duplex with Chambers “for, like, a

month” after December 6. Sometime after Christmas, Z.S. told some of his family

members what had happened between Chambers and Y.H., and the family members

intervened to help Y.H. At the time Y.H. and Z.S. left the duplex, Z.S. said, Y.H. was

still having trouble walking and still had wires in her mouth. He recalled that the wires

were removed before Y.H. died on February 20, 2018.

       {¶ 12} Following Y.H.’s death, Z.S. left Toledo, where he had lived his whole life,

to move to Tennessee to live with his sister.

       {¶ 13} On cross, Z.S. said that police did not meet with him to discuss the incident

until after his mom died. Detective Theresa Talton of the TPD domestic violence unit,

who took over the investigation of this case when the original detective retired, explained

that Y.H. identified Z.S. as a witness when she made her initial report to the police, but

the TPD does not generally interview children who witness domestic violence incidents




4.
to avoid further traumatizing them. In this case, however, Talton’s predecessor had to

interview Z.S. after his mother died because “he was a witness and [Y.H.] was no longer

able to speak for herself * * *.”

       {¶ 14} Stephanie Hutchison, a trauma nurse practitioner who treated Y.H. at the

hospital, testified that she treated Y.H. on December 13, 2017—one week after the

incident. She diagnosed Y.H. with a closed fracture of the left mandible and a laceration

of the upper lip with complication. The “complication” was a “shattered” tooth. The jaw

fracture had “100% displacement laterally,” which Hutchison described as “imagine

snapping a pencil, it’s completely broken in half * * *.”

       {¶ 15} When Hutchison first saw Y.H., Hutchison thought that Y.H. had been

crying and that she seemed afraid. Y.H.’s face was swollen and she had “an obvious

deformity to her jaw * * *.” Hutchison also noticed a foul odor that she eventually traced

to Y.H.’s broken tooth. In her experience, Hutchison said, open wounds did not emit an

odor until three days to two weeks after the injury. This told Hutchison that Y.H.’s

injuries had not happened immediately before Y.H. came to the hospital. Y.H. explained

this delay to Hutchison by saying that she was “finally able to leave” and “wasn’t

allowed to go” before then. Y.H. said she was with her boyfriend from the time she was

injured until she went to the hospital.

       {¶ 16} While Hutchison was examining Y.H., Y.H.’s boyfriend—who Hutchison

identified as Chambers—and Z.S. came into the room. Chambers asked Hutchison who

she was and why she was there. He seemed “a little standoffish, angry is the word.




5.
Didn’t like [Hutchison] being in the room, that’s for sure.” Hutchison did not speak to

Chambers because Y.H. had asked her not to.

       {¶ 17} When Hutchison asked, Y.H. said she hurt her jaw by twice falling off an

air mattress and hitting a chair. Hutchison did not believe this explanation because “if

you’re, I don’t know, like, three-inches [sic] off of the floor and you, somehow, then

strike a chair on the way down, that just—it doesn’t add up, doesn’t make sense.” She

also said that Y.H.’s explanation was inconsistent with her injury. Although Y.H.

acknowledged that her explanation did not make sense, she insisted that she hurt her jaw

by falling off of an air mattress. After further questioning, Hutchison was able to

determine that Y.H. and her boyfriend had had an argument the day Y.H. was hurt.

Throughout this conversation, Hutchison said that Y.H. was tearful and would not make

eye contact with Hutchison.

       {¶ 18} Y.H.’s medical records, which were admitted into evidence, show that Y.H.

gave a different explanation for her injuries to the doctor who initially evaluated her.

Y.H. stated that she hurt herself when she fainted and fell, and that she waited to come to

the hospital because it was the first day she was able to drive. Y.H. denied that she was

abused. Hutchison said that Y.H.’s inconsistent story and being upset about her

boyfriend made Hutchison think that Y.H. was assaulted.

       {¶ 19} Generally, a jaw fracture does not require a hospital stay, but Hutchison

wanted to keep Y.H. overnight to see if she or one of the nurses could find out what

really happened to Y.H. Y.H. refused. She said she needed to go home to make sure that




6.
her son was safe. Y.H. also refused Hutchison’s offer to have a hospital social worker

consult with Y.H.

       {¶ 20} Two weeks later, on December 27, 2017, Y.H. went to the police station to

report that she had been assaulted on December 6 or 7. Rayni Robinson, a civilian clerk

for the TPD, testified that Y.H. reported that the man she was in a relationship with had

broken her jaw while she was sleeping. Y.H. named Chambers as the perpetrator.

       {¶ 21} Detective Talton was the investigating officer who testified at trial. She

said that her predecessor had done much of the investigation of the case, but Detective

Talton reviewed the reports, information pulled from Y.H.’s cellphone, and recorded

interviews with Y.H. and Z.S. Among the items taken from Y.H.’s cellphone were a

series of text messages that Chambers sent to Y.H. on December 24, 2017. Following

several messages telling Y.H. to come home, Chambers sent a message that read, “U got

bout 5 min imma tear everything up in this bitch and gone kill your dog [sic].” Detective

Talton found this message significant because she saw it as Chambers attempting to

exercise power and control over Y.H.

       {¶ 22} Detective Talton was also responsible for assisting Martin Rocha, a

detective in the TPD’s scientific investigation unit, in executing a search warrant for

Y.H.’s home and obtaining a DNA sample from Chambers. Detective Rocha executed a

search warrant for the second floor of the duplex on March 7, 2018, three months after

the fight between Chambers and Y.H. and more than two months after Y.H. and Z.S.

moved out of the house. He knew going into his investigation that “the scene had been




7.
altered from * * * when the original incident occurred.” In one of the bedrooms of the

duplex, Detective Rocha found a debit card with Y.H.’s name on it, a wallet containing a

debit card with Chambers’s name on it, and three stains that he believed were

bloodstains.

       {¶ 23} The first stain was under a deflated air mattress. Detective Rocha testified

that it looked like someone had attempted to clean up blood that had pooled in that area.

He conducted a presumptive blood test on the stain, which came back positive for blood.

He then swabbed the stain so that the blood could be sent for DNA testing. Katharine

Dailey, a forensic scientist with BCI, tested the samples Detective Rocha collected. She

testified that the blood in the first sample contained a mixture of DNA with Y.H.’s DNA

profile being more prevalent. The other DNA profile in the mixture was not suitable for

comparison, which means that the DNA was of insufficient quality or quantity for further

analysis.

       {¶ 24} The second stain was on the wall near the first stain. Detective Rocha

believed the blood had been transferred to the wall when someone or something touched

the wall. He swabbed the stain so that the blood could be sent for DNA testing. Dailey

testified that the blood in the second sample contained a mixture of DNA from Y.H. and

Chambers. On cross, Dailey admitted that there is no way to determine the age of a

sample based on the DNA profile or to tell if both contributors to a mixture left their

DNA at the same time.




8.
       {¶ 25} The third stain was near the light switch in the bedroom. Detective Rocha

swabbed the stain so that it could be sent for DNA testing. Dailey testified that the

sample did not contain blood.

       {¶ 26} Following the state’s presentation of evidence, Chambers testified in his

own behalf. He described his relationship with Y.H. as “lovers and friends” and said that

they had been together since the summer of 2016. He was “hurt” when Y.H. died of

heart failure.

       {¶ 27} Regarding the events of December 6, 2017, Chambers recalled that he and

Y.H. had a couple of drinks after Chambers got home from work. Later, Y.H. left the

house to visit her cousin and returned around 9:00 or 10:00 p.m. After Y.H. came home,

Chambers said she “got in her vocal state” and was “talking reckless” because Chambers

was not listening to her. He said that she was “talking, you know, like she usually do

when she’s intoxicated, you know, overly intoxicated. I could tell that was the deal with

her.” Chambers left the bedroom, where they had been “chilling,” and Y.H. followed

him. She knocked over a video game system and a cable box in the living room and then

went back into the bedroom.

       {¶ 28} When Y.H. went back into the bedroom, Chambers remained in the living

room and went to sleep on the couch. Later, Chambers went into the bedroom to find his

phone and found Y.H. laying on the floor just inside the bedroom door. According to

Chambers, the area where he found Y.H. was not the same area where Detective Rocha

found blood on the floor in March 2018. Chambers helped Y.H. up, saying that she was




9.
“getting up groggy,” and then attempted to clean up some spilled beer on the bedroom

floor near where Y.H. had been. While he was cleaning up the beer, he heard a noise and

assumed it came from Y.H. falling over. He said her cheek became swollen after that.

He picked her up and helped her to bed. Y.H. did not complain about being in pain and

did not give Chambers any indication that she needed to go to the hospital at that point.

Instead, she went to sleep.

       {¶ 29} During the week between Y.H. being injured and seeking medical

treatment, Chambers said that they were doing “what we usually do,” which included

Y.H. driving Chambers to and from work. He was surprised to learn that Y.H. told

hospital staff that December 13 was the first day she felt well enough to leave the house

because she had been leaving the house regularly to take Chambers to work.

       {¶ 30} Regarding the December 24 text message, Y.H. told Chambers that she lost

her purse and keys, and Chambers did not believe her. He threatened the dog as a “tactic

* * * to see how fast she get home” because he wanted to “copulate.” He denied

controlling her, however, saying she was a strong-willed woman. And although

Chambers admitted slapping Y.H. one time, he denied breaking her jaw or ever hitting

her hard enough to cause serious physical harm.

       {¶ 31} On cross, Chambers denied many of the things Z.S. testified to, including

threatening to kill Y.H. and her father, dragging Y.H. back into the bedroom, and telling

Z.S. that Y.H. fell down the stairs.




10.
       {¶ 32} Chambers maintained that he did not know that Y.H.’s jaw was broken

until they went to the hospital on December 13. He did not notice a “dent” on her face

until the weekend after December 6 and said that Y.H. attributed the dent to retaining

water as a side effect of a medicine she was taking. Nor did he notice an odor coming

from Y.H.’s mouth.

       {¶ 33} Regarding the text message in which Chambers threatened to kill Y.H.’s

dog, Chambers said that they “had our little words” that weekend and he was just trying

to see if Y.H. was telling the truth about losing her purse and keys. He said that was the

first time he had used such a tactic.

       {¶ 34} After hearing the evidence, the jury found Chambers guilty of felonious

assault. The trial court sentenced him to 8 years in prison.

       {¶ 35} Chambers now appeals the trial court’s sentence, raising two assignments

of error:

              I. APPELLANT’S CONVICTION FOR FELONIOUS ASSAULT

       WAS BASED ON INSUFFICIENT EVIDENCE.

              II. APPELLANT’S CONVICTION FOR FELONIOUS ASSAULT

       WAS AGAINST THE MANIFEST WEIGHTOF [sic] THE EVIDENCE.

                                   II. Law and Analysis

            A. Chambers’s conviction is supported by sufficient evidence.

       {¶ 36} In his first assignment of error, Chambers argues that his conviction is not

supported by sufficient evidence because he was convicted based on the incompetent




11.
testimony of Z.S. and questionable blood evidence. Chambers contends that we should

find that Z.S. was incompetent to testify because of his age and the stressful events that

preceded his testimony. He also claims that the blood evidence should be disregarded

because it was gathered long after the injuring event from a scene that was “substantially

changed from the time of the original incident.” The state responds that Z.S. was

competent to testify and the evidence supported the conviction.

       {¶ 37} In reviewing a challenge to the sufficiency of the evidence, we view the

evidence in a light most favorable to the prosecution and determine whether “any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” (Internal citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113,

684 N.E.2d 668 (1997). In making that determination, we will not weigh the evidence or

assess the credibility of the witnesses. State v. Were, 118 Ohio St.3d 448, 2008-Ohio-

2762, 890 N.E.2d 263, ¶ 132. Whether there is sufficient evidence to support a

conviction is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d

541 (1997).

       {¶ 38} Chambers was convicted of felonious assault under R.C. 2903.11(A)(1),

which requires the state to prove that Chambers knowingly caused serious physical harm

to Y.H. As pertinent here, “serious physical harm” includes physical harm that involves

“some temporary, substantial incapacity,” “some temporary, serious disfigurement,” or

“acute pain of such duration as to result in substantial suffering * * *.” R.C.

2901.01(A)(5)(c)-(e).




12.
       {¶ 39} The evidence presented at trial showed that Z.S. heard Chambers yelling at

Y.H. and “[l]oud pounding” on the night of December 6. Following the loud pounding,

Z.S. heard his mother moaning. Later in the night, Z.S. saw Chambers drag Y.H., who

was crawling out the bedroom door, back into the bedroom. The next day, Y.H. was

using walls for support when she walked, talking strangely, and wearing a mask to

prevent Z.S. from seeing the significant bruising on her face.

       {¶ 40} A week after the fight Z.S. heard, Y.H. sought medical treatment and

learned that her jaw was, essentially, “completely broken in half * * *.” She also had a

“shattered” tooth. Although Y.H. blamed the injury on falling off of an air mattress into

a chair, Hutchison, the nurse practitioner who treated Y.H., said that explanation did not

make sense. Y.H. reported to a different treatment provider that she hurt herself by

falling after fainting. Y.H.’s injuries required her to have her jaw wired shut for some

period of time that was, at most, two months.

       {¶ 41} Additionally, Z.S. testified to seeing dots of what looked like “Hawaiian

Punch” on Y.H.’s bedsheets on December 7, the day after the fight, which were not there

prior to December 7. Three months later, the TPD discovered bloodstains in the bedroom

where Chambers and Y.H. were during the fight. The stains were found three months

after the fight and more than two months after Chambers, Y.H., and Z.S. moved out of

the duplex. Chambers’s and Y.H.’s DNA was found in the bloodstains. Dailey, the DNA

analyst, admitted that she could not tell when the blood was deposited in the bedroom or

whether the stains were made at the same time.




13.
       {¶ 42} In response to this evidence, Chambers testified that he was unsure when or

how Y.H. hurt her jaw, but that she had fallen over while drunk on December 6. He

claimed that she was fine until December 13 when she asked to go to the hospital.

       {¶ 43} Taken together, this evidence is sufficient to show that Chambers caused

serious physical harm to Y.H. Y.H. was apparently fine before 9:30 p.m. on December 6,

2017. But following a fight with Chambers that included “[l]oud pounding,” Y.H. was

moaning, unable to walk properly, unable to speak clearly, and had significant bruising

on her face, which ultimately proved to be from a broken jaw. Y.H. lost a tooth and had

her jaw wired shut as a result of the altercation. These injuries constitute “some

temporary, substantial incapacity,” “some temporary, serious disfigurement,” or “acute

pain of such duration as to result in substantial suffering * * *.” R.C. 2901.01(A)(5)(c)-

(e). See State v. Walter, 1st Dist. Hamilton No. C-060279, 2006-Ohio-6448 (serious

physical harm found when victim’s jaw was broken, he lost two teeth, and required

plastic surgery); State v. Lipkins, 6th Dist. Lucas No. L-95-133, 1996 WL 339916

(June 21, 1996) (a broken jaw constituted serious physical harm because the victim’s jaw

was sore and swollen, he suffered pain, his mouth was wired shut, and his jaw did not

align properly when it healed).

       {¶ 44} Chambers’s primary argument under this assignment of error is that Z.S.

was not competent to testify, so his testimony is insufficient to support a guilty verdict.

Under Evid.R. 601, “Every person is competent to be a witness except: (A) Those of

unsound mind, and children under ten years of age, who appear incapable of receiving




14.
just impressions of the facts and transactions respecting which they are examined, or of

relating them truly.” Even though Z.S. was 12 years old at the time of trial, Chambers

argues that Z.S.’s confusion about whether he lived on the first or second floor of the

duplex, combined with the death of his mother and his subsequent move to live with his

sister in another state, made Z.S.’s competence to testify “a rebuttable presumption for

the state to prove.” We disagree.

       {¶ 45} “A plain reading of Evid.R. 601(A) leads to the conclusion that the

competency of individuals ten years or older is presumed * * *.” State v. Clark, 71 Ohio

St.3d 466, 469, 644 N.E.2d 331 (1994). Accordingly, any person over the age of 10 is

per se competent to testify, “absent some articulable concern otherwise * * *.” Id. That

is, “once a child attains the age of ten, the presumption of competency created by Evid.R.

601(A) applies equally to that child witness as it would to any adult * * *.” Id. at 471.

       {¶ 46} The record shows that Z.S. was 12 years old at the time of trial. Thus, he

was presumed competent to testify. Chambers did not argue otherwise in the trial court,

so there is nothing in the record to support his argument on appeal that Z.S. was per se an

incompetent witness.

       {¶ 47} Moreover, Chambers’s arguments regarding Z.S.’s competence as a

witness actually relate to the accuracy of his testimony. Whether a child-witness’s

testimony is accurate—as opposed to whether the child is competent to testify—is an

issue of credibility for the trier of fact to resolve. Id. And, like any other credibility

determination, the credibility of Z.S.’s testimony “hinges upon the perceived accuracy




15.
and truthfulness with which the testimony is given.” Id. Here, the jury perceived Z.S.’s

testimony as credible—despite the inaccuracies and the circumstances in Z.S.’s life—

which we cannot review under a sufficiency-of-the-evidence challenge.

       {¶ 48} Chambers also points to reliability issues regarding the DNA evidence to

show that the evidence is insufficient to support a guilty verdict. Again, his argument

focuses on the accuracy, or weight, of the DNA evidence. As discussed above, when the

DNA evidence is considered alongside the other evidence presented at trial—which

includes defense counsel’s questioning of Dailey regarding the limitations of the DNA

evidence—and the totality of the evidence is construed in favor of the state, we find that

the evidence is sufficient to support the guilty verdict.

       {¶ 49} Chambers’s first assignment of error is not well-taken.

         B. Chambers’s conviction is not against the weight of the evidence.

       {¶ 50} In his second assignment of error, Chambers argues that his conviction is

against the manifest weight of the evidence because of the incompetence of Z.S.’s

testimony and the questionable DNA evidence. The state responds that the jury was free

to believe Z.S.’s testimony and the supporting testimony from other witnesses and did not

clearly lose its way by doing so.

       {¶ 51} When we review a claim that a verdict is against the manifest weight of the

evidence, we weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether the trier of fact clearly lost its way in resolving

evidentiary conflicts so as to create such a manifest miscarriage of justice that the




16.
conviction must be reversed and a new trial ordered. Thompkins, 78 Ohio St.3d at 387,

678 N.E.2d 541. We do not view the evidence in a light most favorable to the

prosecution. “Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s

resolution of the conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No.

L-10-1369, 2012-Ohio-6068, ¶ 15, citing Thompkins at 387. Reversal on manifest weight

grounds is reserved for “the exceptional case in which the evidence weighs heavily

against the conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 52} Although we consider the credibility of witnesses under a manifest-weight

standard, we must, nonetheless, extend special deference to the jury’s credibility

determinations, given that it is the jury that has the benefit of seeing the witnesses testify,

observing their facial expressions and body language, hearing their voice inflections, and

discerning qualities such as hesitancy, equivocation, and candor. State v. Fell, 6th Dist.

Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14. The jury, as the finder of fact and the sole

judge of the weight of the evidence and the credibility of the witnesses, may believe or

disbelieve all, part, or none of a witness’s testimony. State v. Caudill, 6th Dist. Wood

No. WD-07-009, 2008-Ohio-1557, ¶ 62, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964).

       {¶ 53} After reviewing the evidence and the credibility of the witnesses and

weighing the testimony, we are not convinced that the evidence weighs heavily against a

conviction. We cannot say that the jury lost its way or created a manifest miscarriage of




17.
justice by believing Z.S.’s testimony, despite the inconsistencies and surrounding

circumstances. The fact that the jury believed the testimony of a child—in and of itself—

does not lead to the conclusion that the jury lost its way. Moreover, even if we give little

or no weight to the DNA evidence due to the problems with its reliability, we cannot find

that the remaining evidence weighs heavily against a conviction. We find, therefore, that

Chambers’s conviction is not against the manifest weight of the evidence. Thus, his

second assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 54} For the foregoing reasons, the August 17, 2018 judgment of the Lucas

County Court of Common Pleas is affirmed. Chambers is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.



18.